

116 S4437 IS: High School Student Unemployment Eligibility Clarification Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4437IN THE SENATE OF THE UNITED STATESAugust 4, 2020Ms. Smith (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo clarify the eligibility of high school students to receive Pandemic Unemployment Compensation, and for other purposes. 1.Short titleThis Act may be cited as the High School Student Unemployment Eligibility Clarification Act of 2020.2.Inclusion of high school students(a)In generalSection 2102(a) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in subparagraph (A)(ii)(II), by striking and at the end; (2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A) the following:(B)includes an individual who meets the criteria described in subparagraph (A) and is a student attending, doing distance learning through, or on vacation from, a secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), regardless of whether the individual is able to accept employment during school hours; and .(b)Effective dateThe amendments made by subsection (a) shall be effective as if enacted on the date of enactment of the CARES Act (Public Law 116–136). 